




EXHIBIT 10.1


THE STANLEY BLACK & DECKER
2013 LONG-TERM INCENTIVE PLAN


Section 1.
Purpose

The purposes of this Stanley Black & Decker 2013 Long-Term Incentive Plan (the
“Plan”) are to encourage selected salaried employees of Stanley Black & Decker,
Inc. (together with any successor thereto, the “Company”) and selected salaried
employees and non-employee directors of its Affiliates (as defined below) to
acquire a proprietary interest in the growth and performance of the Company, to
generate an increased incentive to contribute to the Company's future success
and prosperity, thus enhancing the value of the Company for the benefit of its
shareholders, and to enhance the ability of the Company and its Affiliates to
attract and retain exceptionally qualified individuals upon whom, in large
measure, the sustained progress, growth and profitability of the Company depend.
Section 2.
Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:
(a)
“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company and (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.

(b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, or Other
Stock-Based Award granted under the Plan.

(c)
“Award Agreement” shall mean any written agreement, contract, or other
instrument or document evidencing any Award granted under the Plan. An Award
Agreement may be in an electronic medium.

(d)
“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.

(e)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(f)
“Committee” shall mean the Compensation and Organization Committee of the Board.

(g)
“Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(h)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

(i)
“Fair Market Value” shall mean (i) with respect to any property other than
Shares, the fair market value of such property determined by such methods or
procedures as shall be established from time to time by the Committee and (ii)
with respect to Shares, the average of the high and the low price of a Share as
quoted on the New York Stock Exchange Composite Tape on the date as of which
fair market value is to be determined (or if not then trading on the New York
Stock Exchange, on the securities exchange or over-the-counter market on which
the Shares are principally trading on such date) or, if there is no trading of
Shares on such date, the average of the high and the low price on the next
preceding date on which there was such trading. In the event that there is no
public market for Shares on the date as of which fair market value is to be
determined, the fair market value of Shares shall be as determined in good faith
by the Committee.

(j)
“Immediate family members” of a Participant shall mean the Participant's child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the employee's household (other than a tenant
or employee), a trust in which these persons have more than fifty percent of the
beneficial interest, a foundation in which these persons (or the employee)
control the management of assets, and any other entity in which these persons
(or the employee) own more than fifty percent of the voting interests.

(k)
“Incentive Stock Option” shall mean an option granted under Section 6(a) of the
Plan that is intended to meet the requirements of Section 422 of the Code, or
any successor provision thereto.

(l)
“Non-Employee Director” shall mean any non-employee director of an Affiliate.

(m)
“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

(n)
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option,
as applicable.

(o)
“Other Stock-Based Award” shall mean any right granted under Section 6(f) of the
Plan.

(p)
“Participant” shall mean a Salaried Employee or Non-Employee Director designated
to be granted an Award under the Plan.

(q)
“Performance Award” shall mean any Award granted under Section 6(d) of the Plan.

(r)
“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.





--------------------------------------------------------------------------------




(s)
“Released Securities” shall mean securities that were Restricted Securities with
respect to which all applicable restrictions have expired, lapsed, or been
waived.

(t)
“Restricted Securities” shall mean securities covered by Awards of Restricted
Stock or other Awards under which issued and outstanding Shares are held subject
to certain restrictions.

(u)
“Restricted Stock” shall mean any Share granted under Section 6(c) of the Plan.

(v)
“Restricted Stock Unit” shall mean any right granted under Section 6(c) of the
Plan that is denominated in Shares.

(w)
“Salaried Employee” shall mean any salaried employee of the Company or of any
Affiliate.

(x)
“Shares” shall mean shares of the common stock of the Company, par value $2.50
per share, and such other securities or property as may become the subject of
Awards, or become subject to Awards, pursuant to an adjustment made under
Section 4(b) of the Plan.

(y)
“Stock Appreciation Right” shall mean any right granted under Section 6(b) of
the Plan.

(z)
“2001 Plan” shall mean the Company's 2001 Long-Term Incentive Plan.

(aa)
“2009 Plan” shall mean the Company's 2009 Long-Term Incentive Plan.

Section 3.
Administration

Except as otherwise provided herein, the Plan shall be administered by the
Committee. Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to each Participant under
the Plan; (iii) determine the number of Shares to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards, or other
property, or canceled, forfeited, or suspended, and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine in accordance with the requirements of Section 409A of the Code
whether, to what extent, and under what circumstances cash, Shares, other
securities, other Awards, other property and other amounts payable with respect
to an Award under the Plan shall be deferred either automatically or at the
election of the holder thereof or of the Committee; (vii) interpret and
administer the Plan and any instrument or agreement relating to, or Award made
under, the Plan; (viii) establish, amend, suspend, or waive such rules and
regulations and appoint such agents as it deems appropriate for the proper
administration of the Plan; and (ix) make any other determination and take any
other action that the Committee deems necessary or desirable for the
administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, any
holder or beneficiary of any Award, any shareholder, and any employee of the
Company or of any Affiliate. All elective deferrals permitted pursuant to this
Section 3 shall be accomplished by the delivery of a written, irrevocable
election by the Participant on a form provided by the Company. All deferrals
shall be made in accordance with administrative guidelines established by the
Committee to ensure that such deferrals comply with all applicable requirements
of Section 409A of the Code.  The Committee may credit interest, at such rates
to be determined by the Committee, on cash payments that are deferred and credit
dividends or dividend equivalents on deferred payments denominated in the form
of Shares.
Section 4.
Shares Available for Awards

(a)
Shares Available. Subject to adjustment as provided in Section 4(b):

(i)
Calculation of Number of Shares Available. The number of Shares authorized to be
issued in connection with the granting of Awards under the Plan is sixteen
million (16,000,000). In addition, if any Shares covered by an Award granted
under the Plan or by an award granted under the 2009 Plan or the 2001 Plan, or
to which such an Award or award relates, are forfeited, or if an Award or award
otherwise terminates without the delivery of Shares or of other consideration,
then the Shares covered by such Award or award, or to which such Award or award
relates, or the number of Shares otherwise counted against the aggregate number
of Shares available under the Plan with respect to such Award or award, to the
extent of any such forfeiture or termination, shall again be, or shall become
available for granting Awards under the Plan. Notwithstanding the foregoing but
subject to adjustment as provided in Section 4(b), no more than one million
(1,000,000) Shares shall be cumulatively available for delivery pursuant to the
exercise of Incentive Stock Options. In the case of any Awards granted under the
Plan, (x) each Share with respect to which an Option or stock-settled Stock
Appreciation Right is granted under the Plan shall reduce the aggregate number
of Shares that may be delivered under the Plan by one Share and (y) each share
with respect to which any other Award denominated in Shares is granted under the
Plan shall reduce the aggregate number of Shares that may be delivered under the
Plan by 3.19 Shares.

(ii)
Accounting for Awards. For purposes of this Section 4,

(A)
if an Award (other than a Dividend Equivalent) is denominated in Shares, the
number of Shares covered by such Award, or to which such Award relates, shall be
counted on the date of grant





--------------------------------------------------------------------------------




of such Award against the aggregate number of Shares available for granting
Awards under the Plan; and
(B)
Dividend Equivalents shall be counted against the aggregate number of Shares
available for granting Awards under the Plan, if at all, only in such amount and
at such time as the Committee shall determine under procedures adopted by the
Committee consistent with the purposes of the Plan; provided, however, that
Awards that operate in tandem with (whether granted simultaneously with or at a
different time from), or that are substituted for, other Awards or awards
granted under the 2009 Plan or the 2001 Plan may be counted or not counted under
procedures adopted by the Committee in order to avoid double counting. Any
Shares that are delivered by the Company, and any Awards that are granted by, or
become obligations of, the Company through the assumption by the Company or an
Affiliate of, or in substitution for, outstanding awards previously granted by
an acquired company, shall not be counted against the Shares available for
granting Awards under the Plan.

(iii)
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares,
treasury Shares or any other Shares.

(b)
Adjustments. In the event that the Committee determines that any dividend or
other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation split-up, spin-off, combination
repurchase, or exchange of Shares or other securities of the Company, issuance
of warrants or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or property)
subject to outstanding Awards, (iii) the number and type of Shares (or other
securities or property) specified as the annual per-participant limitation under
Sections 6(g)(vi) and 6(g)(viii), and (iv) the grant, purchase, or exercise
price with respect to any Award, or, if deemed appropriate, make provision for a
cash payment to the holder of an outstanding Award; provided, however, in each
case, that with respect to Awards of Incentive Stock Options no such adjustment
shall be authorized to the extent that such authority would cause the Plan to
violate Section 422(b)(1) of the Code or any successor provision thereto; and
provided further, however, that the number of Shares subject to any Award
denominated in Shares shall always be a whole number.

Section 5.
Eligibility

Any Salaried Employee, including any officer or employee-director of the Company
or of any Affiliate, and any Non-Employee Director, who is not a member of the
Committee shall be eligible to be designated a Participant.
Section 6.
Awards

(a)
Options. The Committee is hereby authorized to grant Options to Participants
with the following terms and conditions and with such additional terms and
conditions, in either case not inconsistent with the provisions of the Plan, as
the Committee may determine:

(i)
Exercise Price. The purchase price per Share purchasable under an Option shall
be determined by the Committee; provided, however, that such purchase price
shall not be less than the Fair Market Value of a Share on the date of grant of
such Option (or, if the Committee so determines, in the case of any Option
retroactively granted in tandem with or in substitution for another Award or any
outstanding award granted under any other plan of the Company, on the date of
grant of such other Award or award).

(ii)
Option Term. The term of each Option shall be fixed by the Committee; provided,
however, that in no event shall the term of any Option exceed a period of ten
years from the date of its grant.

(iii)
Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part, and the method or methods
by which, and the form or forms, including cash, Shares, other Awards, or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price, in which, payment of the exercise
price with respect thereto may be made or deemed to have been made.

(iv)
Incentive Stock Options. The terms of any Incentive Stock Option granted under
the Plan shall comply in all respects with the provisions of Section 422 of the
Code, or any successor provision thereto, and any regulations promulgated
thereunder. If any Participant shall make any disposition of Shares delivered
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions) or any successor provision of the Code, such Participant shall
notify the Company of such disposition within ten days thereof.





--------------------------------------------------------------------------------




(v)
Transferability. An Option shall not be transferable other than by will or the
laws of descent and distribution or pursuant to a domestic relations order, as
defined in the Code, and, during the Participant's lifetime, shall be
exercisable only by the Participant, except that the Committee may:

(A)
permit exercise, during the Participant's lifetime, by the Participant's
guardian or legal representative; and

(B)
permit transfer, upon the Participant's death, to beneficiaries designated by
the Participant in a manner authorized by the Committee, provided that the
Committee determines that such exercise and such transfer are consonant with
requirements for exemption from Section 16(b) of the Exchange Act and, with
respect to an Incentive Stock Option, the requirements of Section 422(b)(5) of
the Code; and

(C)
grant Non-Qualified Stock Options that are transferable, or amend outstanding
Non-Qualified Stock Options to make them so transferable, without payment of
consideration, to Immediate Family of the Participant.

(b)
Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Participants. Subject to the terms of the Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive in cash or Shares, at the
Company's sole discretion, upon exercise thereof, the excess of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of
the right as specified by the Committee, which shall not be less than the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right
(or, if the Committee so determines, in the case of any Stock Appreciation Right
retroactively granted in tandem with or in substitution for another Award or any
outstanding award granted under any other plan of the Company, on the date of
grant of such other Award or award). Subject to the terms of the Plan and any
applicable Award Agreement, the grant price, term, methods of exercise, methods
of settlement, and any other terms and conditions of any Stock Appreciation
Right shall be as determined by the Committee; provided that no Stock
Appreciation Right shall be exercisable more than ten years from the date of
grant. The Committee may impose such conditions or restrictions on the exercise
of any Stock Appreciation Right as it may deem appropriate.

(c)
Restricted Stock and Restricted Stock Units.

(i)
Issuance. The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.

(ii)
Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions, subject to
Section 6(e), may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.

(iii)
Registration. Any Restricted Stock granted under the Plan may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Shares of Restricted Stock granted
under the Plan, such certificate shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock.

(iv)
Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment (as determined under criteria established by the Committee) for any
reason during the applicable restriction period, all Shares of Restricted Stock
and all Restricted Stock Units still, in either case, subject to restriction,
shall be forfeited and reacquired by the Company; provided, however, that the
Committee may, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units. Unrestricted
Shares, evidenced in such manner as the Committee shall deem appropriate, shall
be delivered to the holder of Restricted Stock promptly after such Restricted
Stock shall become Released Securities.

(v)
Restricted Stock Units. Notwithstanding anything to the contrary in the Plan or
in any Award Agreement, Restricted Stock Units shall be subject to the following
requirements. Unless previously forfeited, and subject to Section 10(b),
Restricted Stock Units shall be settled on the 30th day following the earliest
of (I) the applicable vesting date set forth in the Award Agreement, (II) the
Participant's death, (III) the Participant's separation from service within the
meaning of Section 409A of the Code after attaining the age of 55 and completing
10 years of service or as a result of a disability within the meaning of
Section 22(e)(3) of the Code. If the Committee reasonably anticipates that
making a payment in respect of Restricted Stock Units may violate Federal
securities laws or other applicable law, such payment may be delayed and made in
accordance with Section 409A of the Code and Section 1.409A‑2(b)(7)(ii) of the
Treasury Regulations thereunder.





--------------------------------------------------------------------------------




(d)
Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Participants. Subject to the terms of the Plan and any applicable
Award Agreement, a Performance Award granted under the Plan (i) may be
denominated or payable in cash, Shares (including Restricted Stock), other
securities, other Awards, or other property and (ii) shall confer on the holder
thereof rights valued as determined by the Committee and payable to, or
exercisable by, the holder of the Performance Award, in whole or in part, upon
the achievement of such performance goals during such performance periods as the
Committee shall establish.

Performance goals shall be based on one or more, or a combination, of the
following criteria, determined in accordance with generally accepted accounting
principles, where applicable: (i) pre-tax income or after-tax income; (ii)
earnings, including operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items; (iii) net income, excluding amortization of intangible assets,
depreciation and impairment of goodwill and intangible assets; (iv) operating
income; (v) earnings or book value per share (basic or diluted); (vi) return on
assets (gross or net), return on investment, return on capital, or return on
equity; (vii) return on revenues; (viii) net tangible assets (working capital
plus property, plants and equipment) or return on net tangible assets (operating
income divided by average net tangible assets) or working capital; (ix)
operating cash flow (operating income plus or minus changes in working capital
less capital expenditures); (x) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (xi) sales or sales growth; (xii) operating
margin or profit margin; (xiii) share price or total shareholder return; (xiv)
earnings from continuing operations; (xv) cost targets, reductions or savings,
productivity or efficiencies; (xvi) economic value added; and (xvii) strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration or market share, geographic business expansion,
customer satisfaction, employee satisfaction, human resources management,
financial management, project management, supervision of litigation, information
technology, or goals relating to divestitures, joint ventures or similar
transactions.
Where applicable, the performance goals may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the subsidiary, Affiliate, division, department,
business unit, region, function or other organizational unit within the Company,
subsidiary or Affiliate in which the Participant is employed. The performance
goals may be made relative to the performance of other companies or
subsidiaries, divisions, departments, business units, regions, functions or
other organizational units within such other companies, and may be made relative
to an index or one or more of the performance goals themselves, all as
determined by the Committee. The performance goals may include a threshold level
of performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur) and a maximum level of performance above which no additional
payment will be made (or at which full vesting will occur).
Subject to the terms of the Plan and any applicable Awards Agreement, the
performance goals to be achieved during any performance period, the length of
any performance period, the amount of any Performance Award granted, and the
amount of any payment or transfer to be made pursuant to any Performance Award
shall be determined by the Committee.
(e)
Dividend Equivalents. The Committee is hereby authorized to grant to
Participants Awards (other than Awards in respect of Options and Stock
Appreciation Rights) under which the holders thereof shall be entitled to
receive payments equivalent to dividends or interest with respect to a number of
Shares determined by the Committee, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional Shares or
otherwise reinvested. Dividend Equivalents credited in respect of an Award
(including any Performance Award) will vest (or be forfeited) and will settle at
the same time as the underlying Award to which they relate. Subject to the terms
of the Plan and any applicable Awards Agreement, such Awards may have such
additional terms and conditions as the Committee may determine.

(f)
Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including securities convertible into Shares), as are deemed by the Committee
to be consistent with the purposes of the Plan; provided, however, that such
grants must comply with applicable law. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the terms and
conditions of such Awards. Shares or other securities delivered pursuant to a
purchase right granted under this Section 6(f) shall be purchased for such
consideration, which may be paid by such method or methods and in such form or
forms, including cash, Shares, other securities, other Awards, or other
property, or any combination thereof, as the Committee shall determine, the
value of which consideration, as established by the Committee, shall not be less
than the Fair Market Value of such Shares or other securities as of the date
such purchase right is granted (or, if the Committee so determines, in the case
of any such purchase right retroactively granted in tandem with





--------------------------------------------------------------------------------




or in substitution for another Award or any outstanding award granted under any
other plan of the Company, on the date of grant of such other Award or award).
(g)
General.

(i)
No Cash Consideration for Awards. Awards may be granted for no cash
consideration or for such minimal cash consideration as may be required by
applicable law.

(ii)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award or any awards granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards, or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate, may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii)
Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including cash, Shares,
other securities, other Awards, or other property, or any combination thereof,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case in accordance with rules and procedures established
by the Committee. Such rules and procedures may include provisions for the
payment or crediting of reasonable interest on installment or deferred payments
or the grant or crediting of Dividend Equivalents in respect of installment or
deferred payments.

(iv)
Limits on Transfer of Awards. Except as provided in Section 6(a) above regarding
Options, no Award (other than Released Securities), and no right under any such
Award, shall be assignable, alienable, saleable, or transferable by a
Participant otherwise than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order, as defined in the Code (or, in
the case of an Award of Restricted Securities, to the Company); provided,
however, that, if so determined by the Committee, a Participant may, in the
manner established by the Committee, designate a beneficiary or beneficiaries to
exercise the rights of the Participant, and to receive any property
distributable, with respect to any Award upon the death of the Participant. Each
Award, and each right under any Award, shall be exercisable, during the
Participant's lifetime, only by the Participant or, if permissible under
applicable law, by the Participant's guardian or legal representative. No Award
(other than Released Securities), and no right under any such Award, may be
pledged, alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate. Except as permitted under Section 409A of
the Code, any deferred compensation (within the meaning of Section 409A of the
Code) payable to Participant or for a Participant's benefit under this Plan and
Awards hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any Affiliate.

(v)
Terms of Awards. Except as otherwise specified in the Plan, the Term of each
Award shall be for such period as may be determined by the Committee.
Notwithstanding the foregoing, in no event shall the term of any Incentive Stock
Option exceed a period of ten years from the date of its grant.

(vi)
Per-Person Limitation on Options and SARs. The number of Shares with respect to
which Options and SARs may be granted under the Plan to an individual
Participant in any consecutive three-year period shall not exceed four million
(4,000,000) Shares, subject to adjustment as provided in Section 4(b).

(vii)
Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.

(viii)
Maximum Payment Amount. The maximum fair market value of payments to any
executive officer made in connection with any long-term performance awards
(except for payments made in connection with Options or Stock Appreciation
Rights) granted under the Plan shall not, during any three-year period, exceed
four percent of the Company's shareholders' equity as of the end of the year
immediately preceding the commencement of such three-year period.

Section 7.
Amendment and Termination

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:




--------------------------------------------------------------------------------




(a)
Amendments to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any Award (and the related Award Agreement), including any
amendment, alteration, suspension, discontinuation, or termination that would
impair the rights of any Participant, or any other holder or beneficiary of any
Award theretofore granted, without the consent of any shareholder, Participant,
other holder or beneficiary of an Award, or other Person; provided, however,
that, other than as contemplated by Section 9 or with the written consent of
each affected Participant, no such action may impair the rights of any
Participant if such action is taken in connection with or following a Change in
Control (as defined below); and provided further, however, that, notwithstanding
any other provision of the Plan or any Award Agreement, without the approval of
the shareholders of the Company no such amendment, alteration, suspension,
discontinuation, or termination shall be made that would:

(i)
increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4 hereof; or

(ii)
permit Options, Stock Appreciation Rights, or Other Stock-Based Awards
encompassing rights to purchase Shares to be granted with per Share grant,
purchase, or exercise prices of less than the Fair Market Value of a Share on
the date of grant thereof, except to the extent permitted under Sections 4(b),
6(a), 6(b), or 6(f) hereof.

(b)
Adjustments of Awards Upon Certain Acquisitions. In the event the Company or any
Affiliate shall assume outstanding employee awards or the right or obligation to
make future awards in connection with the acquisition of another business or
another corporation or business entity, the Committee may make such adjustments,
not inconsistent with the terms of the Plan, in the terms of Awards as it shall
deem appropriate in order to achieve reasonable comparability or other equitable
relationship between the assumed awards and the Awards granted under the Plan as
so adjusted.

(c)
Adjustments of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee shall be authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including the events described in Section 4(b) hereof)
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits to be made available under the Plan; provided that such
adjustments shall be consistent with the requirements of Section 162(m) of the
Code with regard to Awards subject to Section 162(m) of the Code.

(d)
Certain Adjustments of Awards Not Permitted. Except in connection with an event
or transaction described in subsections (b) or (c) of this Section 7 or Section
4(b), the terms of outstanding Awards may not be amended to reduce the purchase
price per Share purchasable under an Option or the grant price of Stock
Appreciation Rights, or to cancel outstanding Options or Stock Appreciation
Rights in exchange for cash, other Awards or Options or Stock Appreciation
Rights with a purchase price per share or grant price, as applicable, that is
less than the purchase price per share or grant price of the original Options or
Stock Appreciation Rights, as applicable, without shareholder approval.

(e)
Correction of Defects, Omissions and Inconsistencies. The Committee may correct
any defect, supply any omission, or reconcile any inconsistency in the Plan or
any Award in the manner and to the extent it shall deem desirable to carry the
Plan or such Award into effect.

Section 8.
General Provisions

(a)
No Rights to Awards. No Salaried Employee, Participant or other Person shall
have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Salaried Employees, Participants, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient.

(b)
Delegation. The Committee may delegate to one or more officers or managers of
the Company or any Affiliate, or a committee of such officers or managers, the
authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to, or to cancel, modify, waive rights with respect
to, alter, discontinue, suspend or terminate Awards held by, Salaried Employees
who are not officers of the Company for purposes of Section 16 of the Exchange
Act.

(c)
Withholding. The Company or any Affiliate shall be authorized to withhold from
any Award granted or any payment due or transfer made under any Award or under
the Plan the minimum amount (in cash, Shares, other securities, other Awards, or
other property) of withholding taxes due in respect of an Award, its exercise,
or any payment or transfer under such Awards or under the Plan and to take such
other action as may be necessary in the opinion of the Company or Affiliate to
satisfy all obligations for the payment of such taxes.

(d)
No Limit on Other Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements, and such arrangements may be either
generally applicable or applicable only in specific cases.





--------------------------------------------------------------------------------




(e)
No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability, or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

(f)
Governing Law. The validity, construction and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Connecticut and applicable Federal law.

(g)
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

(h)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

(i)
No Fractional Shares. No fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

(j)
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

(k)
Construction. For purposes of the Plan, the terms “include,” “includes” and
“including” shall mean such terms without limitation.

Section 9.
Change in Control

(a)
In the event of a Change in Control, unless otherwise set forth in an Award
Agreement or provided in an individual severance or employment agreement to
which the applicable Participant is a party, the following acceleration,
exercisability and valuation provisions will apply:

(i)
Upon a Change in Control, each then-outstanding Option and Stock Appreciation
Right will become fully vested and exercisable and the restrictions applicable
to each outstanding Award of Restricted Stock or Restricted Stock Units,
Performance Award, Dividend Equivalent or Other Stock-Based Award will lapse and
such Award will be fully vested (with any applicable performance goals deemed to
have been achieved at a target level as of the date of such vesting), except to
the extent that an award meeting the requirements of Section 9(a)(ii) (a
“Replacement Award”) is provided to the Participant holding such Award in
accordance with Section 4(b) of the Plan to replace or adjust such outstanding
Award (a “Replaced Award”). For the avoidance of doubt, if all Awards hereunder
are terminated without any Replacement Awards or Replaced Awards, then the
Company or its successor in the Change in Control may terminate all Awards whose
exercise price is less than or equal to the value per Share realized in
connection with the Change in Control (without any consideration therefor).

(ii)
An award meets the conditions of this Section 9(a)(ii) (and hence qualifies as a
Replacement Award) if (A) it is of the same type (e.g., stock option for Option,
restricted stock for Restricted Stock, restricted stock unit for Restricted
Stock Unit, etc.) as the Replaced Award, (B) it has a value at least equal to
the value of the Replaced Award, (C) it relates to publicly traded equity
securities of the Company or its successor in the Change in Control or another
entity that is affiliated with the Company or its successor following the Change
in Control, (D) if the Participant holding the Replaced Award is subject to U.S.
federal income tax under the Code, the tax consequences to such Participant
under the Code of the Replacement Award are not less favorable to such
Participant than the tax consequences of the Replaced Award, and (E) its other
terms and conditions are not less favorable to the Participant holding the
Replaced Award than the terms and conditions of the Replaced Award (including
the provisions that would apply in the event of a subsequent Change in Control).
Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of the Replaced Award if the requirements of the
preceding sentence are satisfied. The determination of whether the conditions of
this Section 9(a)(ii) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.
Without limiting the generality of the foregoing, the Committee may determine
the value of Awards and Replacement Awards that are stock options by reference
to either their intrinsic value or their fair value.





--------------------------------------------------------------------------------




(iii)
If the Participant terminates his or her employment for Good Reason, the
Participant is involuntarily terminated for reasons other than for Cause, or the
Participant's employment terminates due to the Participant's death or Disability
or Retirement, as such terms are hereinafter defined, during the period of two
years after a Change in Control (A) all Replacement Awards held by the
Participant will become fully vested and, if applicable, exercisable and free of
restrictions (with any applicable performance goals deemed to have been achieved
at a target level as of the date of such vesting), and (B) all Options and Stock
Appreciation Rights held by the Participant immediately before such termination
of employment that the Participant also held as of the date of the Change in
Control or that constitute Replacement Awards will remain exercisable for not
less than three years following such termination of employment or until the
expiration of the stated term of such Option or Stock Appreciation Rights,
whichever period is shorter (provided, however, that if the applicable Award
Agreement provides for a longer period of exercisability, that provision will
control).

(b)
For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
if:

(i)
any Person, as hereinafter defined, is or becomes the Beneficial Owner, as
hereinafter defined, directly or indirectly, of securities of the Company, as
hereinafter defined, (not including in the securities beneficially owned by such
Person any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company's then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of subsection (iii)
below; or

(ii)
the following individuals cease for any reason to constitute a majority of the
number of Board directors then serving: individuals who, on February 19, 2013,
constitute the Board and any new Board director (other than a Board director
whose initial assumption of office is in connection with an actual or threatened
election contest, including a consent solicitation, relating to the election of
directors of the Company or by reason of any agreement intended to avoid or
settle any election contest or solicitation of proxies or consents) whose
appointment or election by the Board or nomination for election by the Company's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the Board directors then still in office who either were Board directors on
February 19, 2013 or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii)
there is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation or other entity,
other than (A) a merger or consolidation which results in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person or
any securities acquired directly from the Company or its Affiliates)
representing 25% or more of the combined voting power of the Company's then
outstanding securities; or

(iv)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

(c)
Notwithstanding any provision of the Plan to the contrary, to the extent an
Award shall be deemed to be vested or earned, or to the extent the restrictions
applicable to an Award shall be deemed to lapse, upon the occurrence of a Change
in Control and such Change in Control is not described by Section
409A(a)(2)(A)(v) of the Code, then any resulting payment permitted by this
Section 9 that would be considered deferred compensation under Section 409A of
the Code will instead be made to the Participant on the 30th day following the
earliest of (i) the Participant's “separation from service” with the Company
(determined in accordance with Section 409A of the Code), (ii) the date payment
otherwise would have been made in the absence of any provisions in the Plan to
the contrary (provided such date is permissible under Section 409A of the Code),
or (iii) the Participant's death.

(d)
Solely for purposes of Sections 9(b) and (d), and notwithstanding anything to
the contrary in any other provision of the Plan, the following terms shall have
the following meanings:

(i)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

(ii)
“Company” shall mean Stanley Black & Decker, Inc.;





--------------------------------------------------------------------------------




(iii)
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company; and

(e)
Unless otherwise specified in an applicable employment agreement, change in
control severance agreement, change in control severance plan or award document:

(i)
“Cause” shall mean

(A)
the willful and continued failure by the Participant to substantially perform
the Participant's duties with the Company or its Affiliates (other than any such
failure resulting from the Participant's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a notice
of termination for Good Reason by the Participant) that has not been cured
within 30 calendar days after a written demand for substantial performance is
delivered to the Participant by the Company, which demand specifically
identifies the manner in which the Company believes that the Participant has not
substantially performed the Participant's duties, or

(B)
the willful engaging by the Participant in conduct which is demonstrably and
materially injurious to the Company or its Affiliates, monetarily or otherwise.

For purposes of clauses (A) and (B) of this definition, no act, or failure to
act, on the Participant's part shall be deemed “willful” unless done, or omitted
to be done, by the Participant not in good faith and without reasonable belief
that the Participant's act, or failure to act, was in the best interest of the
Company.
(ii)
“Disability” shall have the meaning set forth in the applicable Award Agreement
(or, if not defined in the applicable Award Agreement, shall have the meaning
provided in Section 22(e)(3) of the Code, or any successor provision thereto);

(iii)
“Good Reason” shall mean, in each case without the consent of the affected
Participant:

(A)
a reduction by the Company in the Participant's annual base salary as in effect
immediately prior to the Change in Control or as the same may be increased from
time to time, except for across-the-board salary reductions similarly affecting
all senior officers of the Company and all senior officers of any Person in
control of the Company;

(B)
the relocation of the Participant's principal place of employment to a location
more than 35 miles from the Participant's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Participant to be based anywhere other than such principal place of employment
(or permitted relocation thereof), except for required travel on the Company's
business to an extent substantially consistent with the Participant's business
travel obligations immediately prior to the Change in Control;

(C)
the failure by the Company to pay to the Participant any portion of the
Participant's current compensation or to pay to the Participant any portion of
an installment of deferred compensation under any deferred compensation program
of the Company, in any event within seven calendar days of the date such
compensation is due.

No termination of employment shall be deemed to be for Good Reason unless (I)
the applicable Participant provides the Company with written notice setting
forth the specific facts or circumstances constituting Good Reason within 60
days after the initial existence of the occurrence of such facts or
circumstances, (II) the Company has failed to cure such facts or circumstances
within 30 days after its receipt of such written notice, and (III) the effective
date of the Participant's termination of employment for Good Reason occurs no
later than one year after the initial existence of the facts or circumstances
constituting Good Reason.
(iv)
“Retirement” shall have the meaning set forth in the applicable Award Agreement
(or, if not defined in the applicable Award Agreement, shall mean the
Participant's termination of employment with the Company and its Affiliates at
or after attaining the age of 55 and completing 10 years of service).

Section 10.
Compliance with Section 409A of the Code.

(a)
To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
Participants. The Plan and any Awards granted hereunder shall be administered in
a manner consistent with this intent. Any reference in the Plan to Section 409A
of the Code will also include any regulations or any





--------------------------------------------------------------------------------




other formal guidance promulgated with respect to Section 409A of the Code by
the U.S. Department of the Treasury or the Internal Revenue Service.
(b)
If at the time of a Participant's separation from service (within the meaning of
Section 409A of the Code), (i) the Participant shall be a specified employee
(within the meaning of Section 409A of the Code and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Section 409A of the Code in order to avoid taxes or
penalties under Section 409A of the Code, then the Company shall not pay such
amount on the otherwise scheduled payment date but shall instead pay it, without
interest, on the first business day of the seventh month after the Participant's
separation from service or, if earlier, on the Participant's death.

(c)
Notwithstanding any provision of the Plan or of any Award Agreement to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
the Plan and any Award Agreements as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant's account in connection with the Plan and any Award Agreements
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its Affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.

Section 11.
Effective Date of the Plan

The Plan shall be effective as of January 1, 2013, subject to approval by the
shareholders of the Company.
Section 12.
Term of the Plan

No Award shall be granted under the Plan after December 31, 2022. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee to amend, alter, or adjust any such Award, or to
waive any conditions or rights under any such Award, and the authority of the
Board to amend the Plan, shall extend beyond such date.






